Citation Nr: 0518593	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service-
connected bursitis of the right knee, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for 
PTSD and an increased evaluation in excess of 10 percent for 
bursitis of the right knee.  In September 2003, the veteran 
testified before the undersigned acting Veterans Law Judge at 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2002 written statement, and at a hearing before 
the Board in September 2003, the veteran testified that his 
PTSD stressors were related to his military service in the 
Republic of Vietnam.  According to the veteran's testimony, 
he was stationed at an airbase in Danang, Vietnam, adjacent 
to the airbase's military field hospital.  According to the 
veteran, at this location he served guard duty, went out on 
armed patrols, handled American combat casualties that 
arrived at the airbase by medical evacuation helicopter, and 
prepared the bodies and processed the personal belongings of 
those servicemen who were killed in action for their return 
to the United States.  

The veteran's military service records show that he served in 
the United States Marine Corps and that he was posted in the 
Republic of Vietnam from June 7, 1965 to October 8, 1965, 
attached to C Company and H & S Company of the 3rd Medical 
Battalion, 3rd Marine Division, Fleet Marine Force.  His 
military occupational specialty was as a warehouse man.  
Although his records do not show that he received any 
military decorations indicating that he participated in 
combat, under the category of "Combat History - Expeditions 
- Awards Record" his service records noted that he 
"Participated in operations against the insurgent Communist 
(Viet Cong) forces in the (R)epublic of Vietnam."

Medical records submitted in support of the veteran's claim 
for VA compensation for PTSD include private medical reports 
dated in October 1992 that show an Axis I diagnosis of PTSD, 
and VA counseling reports dated in 2002 - 2003 showing that 
the veteran reported PTSD symptoms, combat-related 
nightmares, and was diagnosed with dysthymia, depression, and 
rule out PTSD.  However, the PTSD diagnoses presented are not 
linked to any specific stressor.

In view of the present state of the evidence associated with 
the PTSD claim, the Board determines that further development 
is required.  Specifically, the Commandant of the Marine 
Corps, Headquarters, USMC (Code MMRB), Quantico, Virginia 
22134, should be contacted and requested to provide copies of 
the unit history of C Company and H&S Company of the 3rd 
Medical Battalion, 3rd Marine Division, Fleet Marine Force, 
for the period from July - October 1965 to attempt to confirm 
any of the stressors claimed by the veteran.  Thereafter, the 
veteran should be provided with a VA psychiatric examination 
to determine his current diagnosis on Axis I and, if a 
diagnosis of PTSD is confirmed, its relationship, if any, to 
those stressors which are confirmed to have occurred during 
his period of active duty.

The Board observes that the most recent medical examination 
of the veteran's service-connected right knee disability was 
conducted in November 2000, almost five years ago.  The 
veteran now contends that his right knee disability has 
worsened.  In view of the age of the last prior knee 
examination, the Board finds that the veteran should be 
scheduled for a new examination so that a clear picture of 
the current state of his right knee disability may be 
obtained.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993):  
When a veteran claims that his disability is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination.]

In view of the foregoing discussion, the case is REMANDED for 
the following development:

1.  The RO should contact the Commandant 
of the Marine Corps, Headquarters, USMC 
(Code MMRB), Quantico, Virginia 22134, 
and request that the USMC provide 
information that might verify the 
veteran's stressors.  The USMC should be 
asked to research the unit records of C 
Company and H&S Company of the 3rd 
Medical Battalion, 3rd Marine Division, 
Fleet Marine Force, for the period from 
July - October 1965.  The USMC should be 
asked to discuss whether or not the unit 
records show that this unit was ever 
posted in Danang, Republic of Vietnam, 
and tasked with the evacuation and 
treatment of combat casualties and the 
preparation of servicemen killed in 
action for their return to the United 
States during the aforementioned period.

2.  If the USMC verifies any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressors alleged by the veteran.  
This report is then to be added to the 
claims folder.

3.  Thereafter, if and only if the USMC 
verifies any of the aforementioned 
stressors, the veteran must be scheduled 
for a comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  The entire claims file, to 
include the summary report of the 
corroborated stressors, must be made 
available to the examiner in conjunction 
with this examination.  The examiner 
must be instructed that only the 
veteran's stressor accounts described 
above may be considered for the purpose 
of determining whether the veteran has 
PTSD for service connection purposes.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
combat-related stressors were sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current PTSD and one or 
more of the aforementioned stressors if 
one or more are found sufficient to 
produce post-traumatic stress disorder 
by the examiner.

4.  The veteran should be scheduled for 
an orthopedic examination by the 
appropriate specialists to determine the 
current state of his service-connected 
bursitis of the right knee.  The 
veteran's claims folder containing his 
pertinent medical history should be 
available for review by the specialist 
prior to the examination.  All indicated 
special tests and studies should be 
conducted, to include x-ray examinations 
and range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the maximum benefit for 
either claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


